Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments, arguments and filing of the terminal disclaimer in response to the office action dated 06/09/2021. Claims 1, 26, 27 have been amended, and 38-46 has been added new. Claims 2-4, 7, 16-17, 23-25, 28-30 have been cancelled. In light of the claim amendments and arguments, the rejections of record are withdrawn and the pending claims are allowed.

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims are allowed because the closest prior art De Bont teaches a combination therapy and lists more than 20 compounds as conventional for the treatment of acute myeloid leukemia (AML) and do not teach a monotherapy for AML or with dactinomycin composition (US 20060111358). The prior art of record, Cosmegen teach a composition comprising dactinomycin and further teach that “an increased incidence of second primary tumors (including leukemia) following treatment with radiation and antineoplastic agents, such as dactinomycin. A person of ordinary skill in the art would have found no motivation to use Cosmegen because this reference teaches away from using dactinomycin in treating leukemia at any dose, let alone treating AML. Applicants’ in Example 1 (page 17) has demonstrated the therapeutic effects of dactinomycin in NPM1-mutated AML patient and refractory or relapsed NPM1-mutated AML subjects. . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627